        Case 2:19-cv-00730-JB-CG Document 11 Filed 04/30/20 Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

MIGUEL TRUJILLO,

                  Petitioner,

vs.                                                                       No. CIV 19-0730 JB\CG

DWAYNE SANTISTEVAN and
THE ATTORNEY GENERAL OF
THE STATE OF NEW MEXICO

                  Respondents.

                                MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Petitioner’s Petition Under 28 U.S.C. § 2254

For a Writ of Habeas Corpus by a Person in State Custody, filed August 9, 2019

(Doc. 1)(“Petition”). Petitioner Miguel Trujillo challenges the constitutionality of his state court

convictions for, among other things, first degree murder and extortion. See Petition, at 1. The

Honorable Carmen Garza, Chief United States Magistrate Judge for the United States District Court

for the District of New Mexico, previously ordered Trujillo to show cause why the Court should

not dismiss his Petition as untimely under 28 U.S.C. § 2244(d)(1)(A). See Order to Show Cause,

filed February 9, 2020 (Doc. 9). Having reviewed the Petitioner’s Answer to Court’s Order to

Show Cause Argument and Objection To Dismissal of Section 2254 Petition, filed March 9, 2020

(Doc. 10)(“Response”), the record, and applicable law, the Court will dismiss this habeas action

with prejudice.

                        FACTUAL AND PROCEDURAL BACKGROUND

       The following background information is from the Petition and Trujillo’s state court

criminal dockets, Case Nos. D-101-CR-1999-00677; D-101-CR-2000-00229; and D-101-CR-
         Case 2:19-cv-00730-JB-CG Document 11 Filed 04/30/20 Page 2 of 14




2000-00284, which are subject to judicial notice. See United States v. Ahidley, 486 F.3d 1184,

1192 n.5 (10th Cir. 2007)(noting that courts have “discretion to take judicial notice of publicly-

filed records . . . and certain other courts concerning matters that bear directly upon the disposition

of the case at hand”).

        In 1999 and 2000, the State of New Mexico charged Trujillo with first degree murder,

extortion, tampering with evidence, and possessing a firearm as a felon. See Petition ¶ 5, at 1.

The charges generated three separate criminal cases, 1st Judicial Dist. Ct., County of Santa Fe,

State of New Mexico, Case Nos. D-101-CR-1999-00677; D-101-CR-2000-00229; and D-101-CR-

2000-00284. See Petition ¶ 5, at 1. The state court dockets reflect that Case No. D-101-CR-

2000-00284 was the lead case, and the state court entered joint filings on that docket. Compare

Docket Sheets in State of New Mexico Case Nos. D-101-CR-1999-00677, D-101-CR-2000-00229,

and D-101-CR-2000-00284. A jury convicted Trujillo of the above-mentioned charges on or

about October 19, 2011. See Verdict: Guilty, Case No. D-101-CR-2000-00284. The state court

sentenced Trujillo to two consecutive life sentences, plus thirty-years imprisonment. See Petition

¶ 2(b), at 1.

        The state court entered Judgment on the conviction and sentence on October 26, 2001. See

Petition ¶ 2(b), at 1; Judgment, Sentence, and Commitment, Case No. D-101-CR-2000-00284.

Petitioner filed a direct capital appeal with the Supreme Court of New Mexico. See Petition ¶ 9,

at 2. On August 5, 2003, the Supreme Court of New Mexico affirmed the convictions and

sentence. See Petition ¶ 9, at 2. Trujillo sought reconsideration of the Supreme Court of New

Mexico’s decision, and he alleges the Supreme Court of New Mexico ruled on the request. See



                                                 -2-
        Case 2:19-cv-00730-JB-CG Document 11 Filed 04/30/20 Page 3 of 14




Petition ¶ 9, at 2. The Supreme Court of New Mexico docket sheet reflects, however, that it denied

the motion to reconsider with an Order entered September 5, 2003. See Order Denying Request,

Case No. S-1-SC-27271 (S. Ct. N.M). The Supreme Court of New Mexico entered a final mandate

memorializing its appellate ruling on September 8, 2003. See Mandate No. 27,271, Case No. S-

1-SC-27271 (S. Ct. N.M.). Trujillo did not seek certiorari review with the Supreme Court of the

United States.   The conviction therefore became final, at the latest, on December 8, 2003,

following expiration of the ninety-day period for seeking federal certiorari review. See Rhine v.

Boone, 182 F.3d 1153, 1155 (10th Cir. 1999)(holding that, where the defendant fails to seek

certiorari review following a direct appeal, the conviction becomes final after the ninety-day

Supreme Court of the United States certiorari period has passed).

       After entry of the Judgment, 115 days passed with no tolling activity. See Petition ¶ 11, at

3; Docket Sheet, Case No. D-101-CR-2000-00284. On April 1, 2004, Trujillo filed a state habeas

petition. See Petition ¶ 11, at 3. Trujillo generated a new state court case, Case No. D-101-CV-

2004-00649, 1st Judicial Dist. Ct., County of Santa Fe, State of New Mexico. For reasons

unknown, the state habeas petition remained pending for fourteen years. On April 4, 2018, the

state court entered an Order denying habeas relief. See Petition ¶ 8, at 3; Final Order on Petition

for Writ of Habeas Corpus, No. D-101-CV-2004-00649. Trujillo sought certiorari review with the

Supreme Court of New Mexico. See Petition ¶ 12(d)(6), at 6. The Supreme Court of New

Mexico denied the petition for writ of certiorari on July 13, 2018. See Petition ¶ 12(d)(6), at 6;

Order, Case No. S-1-SC-37043 (S. Ct. N.M.). That ruling concluded the state court proceedings.

       On August 9, 2019, Trujillo filed the federal 28 U.S.C. § 2254 Petition. See Petition at 1.



                                               -3-
        Case 2:19-cv-00730-JB-CG Document 11 Filed 04/30/20 Page 4 of 14




He challenges his state court convictions’ constitutionality based on ineffective assistance of trial

counsel, due process violations, evidentiary errors, and prosecutorial misconduct. See Petition

¶ 12, at 5, 7-8, 10.     The Court referred the matter to Chief Magistrate Judge Garza, for

recommended findings and disposition, and to enter non-dispositive orders. See Order Referring

Case, filed August 12, 2019 (Doc. 6). Chief Magistrate Judge Garza screened the Petition under

Habeas Corpus Rule 4 and determined it was plainly time-barred. See Order to Show Cause; Day

v. McDonough, 547 U.S. at 209 (stating that, as part of the initial review process, “district courts

are permitted . . . to consider, sua sponte, the timeliness of a state prisoner’s habeas petition”). The

Order to Show Cause directed Trujillo to demonstrate why the court should not dismiss the case as

untimely. See Order to Show Cause at 5.

       Trujillo filed his Response on March 9, 2020. He attempts to overcome the time-bar by

arguing that: (i) he filed his federal petition on July 1, 2019, and is entitled to the benefit of the

Prison Mailbox Rule; and (ii) his first state habeas attorney was ineffective, and the state public

defender’s office did not provide new counsel until 2006. See Response at 2-7. The matter is

fully briefed and ready for review.

              LAW REGARDING THE § 2254 STATUTE OF LIMITATIONS

       A one-year statute of limitations governs writ-of-habeas-corpus petitions that a person in

state custody files under the Anti-Terrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1214 (“AEDPA”). See 28 U.S.C. § 2244(d). Section 2244(d)(1) provides:

               A 1-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitation period shall run from the latest of --



                                                 -4-
        Case 2:19-cv-00730-JB-CG Document 11 Filed 04/30/20 Page 5 of 14




               (A)     the date on which the judgment became final by the
               conclusion of direct review or the expiration of the time for seeking
               such review;

               (B)     the date on which the impediment to filing an application
               created by State action in violation of the Constitution or laws of the
               United States is removed, if the applicant was prevented from filing
               by such State action;

               (C)      the date on which the constitutional right asserted was
               initially recognized by the Supreme Court, if the right has been
               newly recognized by the Supreme Court and made retroactively
               applicable to cases on collateral review; or

               (D)    the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

28 U.S.C. § 2244(d)(1).

        Section 2244(d) further provides: “The time during which a properly filed application for

State post-conviction or other collateral review with respect to the pertinent judgment or claim is

pending shall not be counted toward any period of limitation under this subsection.” 28 U.S.C.

§ 2244(d)(2). The one-year AEDPA statute of limitations for filing a § 2254 petition begins to run

from the time the judgment on the petitioner’s conviction and sentence becomes final. See

28 U.S.C. § 2244(d). The judgment becomes final by conclusion of direct appellate review or

expiration of the time for seeking direct appellate review. See 28 U.S.C. § 2254(d)(1)(A).

        This one-year statute of limitations is tolled when a petitioner files a state habeas corpus

petition.   Tolling occurs, however, only when “a properly filed application for State post-

conviction” relief is “pending.” 28 U.S.C. § 2244(d)(2). A state habeas petition is pending and

tolls the running of the statute of limitations from the date it is filed until it has achieved final



                                                -5-
         Case 2:19-cv-00730-JB-CG Document 11 Filed 04/30/20 Page 6 of 14




resolution through the state’s post-conviction procedures. See Carey v. Saffold, 536 U.S. 214,

219-20 (2002); Holland v. Florida, 560 U.S. 631, 635, 638 (2010). A state habeas petition

submitted after the one-year deadline does not, however, toll the limitations period. See Fisher v.

Gibson, 262 F.3d 1135, 1142-43 (10th Cir. 2001)(noting that the petitioner could not taking

advantage of tolling “for time spent in state post-conviction proceedings because his applications

for post-conviction relief were not filed until after . . . the end of the limitations period . . . .”).

         The one-year statute of limitations may also be subject to equitable tolling. Equitable

tolling is available only when an inmate diligently pursues his claims and demonstrates that

extraordinary circumstances beyond his control caused the failure to timely file. See Burger v.

Scott, 317 F.3d 1133, 1141 (10th Cir. 2003); Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir.

2000). Ignorance of the law, ignorance of the limitation period, and inability to obtain legal

assistance do not warrant equitable tolling. See Miller v. Marr, 141 F.3d 976, 977-78 (10th Cir.

1998).

         A petitioner “must show that he can satisfy the procedural requirements of” § 2244(d)

“[b]efore [the court can] address[] the merits of [his] claims.” United States v. Greer, 881 F.3d

1241, 1244 (10th Cir.), cert. denied, 139 S. Ct. 374 (2018). Accordingly, federal courts have

authority to consider sua sponte a habeas petition’s timeliness. See Wood v. Milyard, 566 U.S.

463, 472-73 (2012); Day v. McDonough, 547 U.S. at 209.

                    LAW REGARDING § 2254 HABEAS CORPUS RELIEF

         A prisoner in state custody may seek federal habeas corpus relief under 28 U.S.C. § 2254.

Section 2254 provides that a “district court shall entertain an application for a writ of habeas corpus



                                                    -6-
        Case 2:19-cv-00730-JB-CG Document 11 Filed 04/30/20 Page 7 of 14




in behalf of a person in custody pursuant to the judgment of a State court only on the ground that

he is in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254(a). AEDPA’s amended § 2254 limits federal courts’ power to grant an application for a

writ of habeas corpus. If, as in this case, the application includes a claim that a state court

adjudicated on its merits, § 2254(d) expressly limits federal court review. Under § 2254(d), a

habeas corpus application

       shall not be granted with respect to [such a] claim . . . unless the adjudication of the
       claim:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
           application of, clearly established Federal law, as determined by the Supreme
           Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
           facts in light of the evidence presented in the State court proceeding.”

28 U.S.C. § 2254(d)(1)-(2). Under this standard, a federal habeas court “reviews the specific

reasons given by the state court and defer to those reasons if they are reasonable.” Wilson v.

Sellers, 138 S. Ct. 1188, 1192 (2018). The standard is highly deferential to the state court rulings

and demands that the state court be given the benefit of the doubt. See Harrington v. Richter, 562

U.S. 86, 101 (2011); Woodford v. Visciotti, 537 U.S. 19, 24 (2002)(per curiam). The standard is

difficult for petitioners to meet in federal habeas proceedings under 28 U.S.C. § 2254. See Cullen

v. Pinholster, 563 U.S. 170, 181 (2011).

       Section 2254(d)(1)’s reference to “clearly established Federal law, as determined by the

Supreme Court of the United States,” refers to the Supreme Court’s holdings as of the time of the

relevant state court decision. Williams v. Taylor, 529 U.S. 362, 412 (2000). Under § 2254(d)(1),



                                                -7-
        Case 2:19-cv-00730-JB-CG Document 11 Filed 04/30/20 Page 8 of 14




a state court decision is “contrary to” the Supreme Court’s clearly established law if it “applies a

rule that contradicts the governing law set forth in [the Supreme Court] cases,” or if it “confronts a

set of facts that are materially indistinguishable from a decision of [the] Court and nevertheless

arrives at a result different from [that] precedent.” Williams v. Taylor, 529 U.S. at 405-06. A

state court need not cite, or even be aware of, applicable Supreme Court decisions, “so long as

neither the reasoning nor the result of the state-court decision contradicts them.” Early v. Packer,

537 U.S. 3, 8 (2002)(per curiam).

       A state court decision is an “unreasonable application” of clearly established Supreme Court

law if the decision “correctly identifies the governing legal rule but applies it unreasonably to the

facts of a particular prisoner’s case.” Williams v. Taylor, 529 U.S. at 407-08. A court undertakes

this objective unreasonableness inquiry in view of the governing rule’s specificity: “The more

general the rule, the more leeway courts have in reaching outcomes in case-by-case

determinations.” Yarborough v. Alvarado, 541 U.S. 652, 664 (2004). An unreasonable federal

law application is not the same as an incorrect federal law application. See Williams v. Taylor,

529 U.S. at 410. A federal court may not issue a habeas corpus writ simply because that court

concludes the state court decision applied clearly established federal law erroneously or incorrectly

-- the application must also be unreasonable. See Williams v. Taylor, 529 U.S. at 411; Harrington

v. Richter, 562 U.S. at 98. The AEDPA authorizes issuance of a writ only in cases where there is

no possibility fair-minded jurists could disagree that the state court’s decision conflicts with

Supreme Court precedents. See Harrington v. Richter, 562 U.S. at 102.




                                                -8-
        Case 2:19-cv-00730-JB-CG Document 11 Filed 04/30/20 Page 9 of 14




                                           ANALYSIS

       Trujillo challenges the constitutionality of his state court convictions for murder, extortion,

tampering with evidence, and possessing a firearm as a felon. See Petition ¶ 5, at 1. As the Order

to Show Cause notes, however, he did not file his Petition within the one-year limitation period.

See Order to Show Cause at 5. The conviction became final -- and the one-year period began to

run -- no later than December 8, 2003, following direct appeal and expiration of the ninety-day

period for seeking federal certiorari review.1 See Rhine v. Boone, 182 F.3d at 1155 (stating that,

where the petitioner fails to seek file certiorari review following a direct appeal, the conviction

becomes final after the ninety-day certiorari period has passed). One-hundred and fifteen days

elapsed before Trujillo filed his state habeas petition on April 1, 2004, which stopped the clock

pursuant to 28 U.S.C. § 2244(d)(2). The state habeas proceeding remained pending until July 13,

2018, when the Supreme Court of New Mexico denied certiorari review. See Petition ¶ 12, at 6.

See also Lawrence v. Florida, 549 U.S. 327, 332 (2007)(holding that for purposes of § 2244(d)(2),

a state habeas proceeding remains pending until “the State’s highest court has issued its mandate

or denied review”). “The next day [July 14, 2018] statutory tolling ceased,” and the remaining




       1
         The Order to Show Cause initially observed that the one-year period began to run on
September 9, 2003, based on the Trujillo’s description of the Supreme Court of New Mexico
proceedings. See Petition ¶ 9, at 2. His Response, however, attached state court documents that
provide more detailed information about the state court case numbers and proceedings. See
Response at 8. Upon researching those additional cases, the Court concludes that Trujillo’s
criminal Judgment became final no later than December 8, 2003. See Mandate No. 27,271, Case
No. S-1-SC-27271 (S. Ct. N.M.). This new date benefits Trujillo but does not change the result
in this proceeding.



                                                -9-
       Case 2:19-cv-00730-JB-CG Document 11 Filed 04/30/20 Page 10 of 14




“time for filing a federal habeas petition [here, 250 days2] resumed . . . .” Trimble v. Hansen, 2019

WL 990686, at *2 (10th Cir. Feb. 28, 2019)(addressing complex tolling calculations). The state

court docket reflects no additional tolling activity in any case during the next 250 days, and the

one-year limitation period expired on March 21, 2019. See Docket Case Nos. D-101-CR-1999-

00677, D-101-CR-2000-00229, and D-101-CR-2000-00284.                  Absent tolling, the § 2254

proceeding filed on August 9, 2019, is time-barred.

       In his Response, Trujillo argues that the § 2254 proceeding is timely under the prison

mailbox rule. See Response, at 1-2. The prison mailbox rule provides that a pro se prisoner’s

filing will be considered timely if given to facility officials for mailing before the filing deadline,

regardless when the court receives the documents. See Price v. Philpot, 420 F.3d 1158, 1164,

1166 (10th Cir. 2005). Assuming Trujillo placed his federal Petition in the prison mail system on

July 1, 2019, as he asserts, it would have no impact on this proceeding. The limitations period

expired, at the latest, on March 21, 2019.

       Trujillo also appears to seek equitable and statutory tolling, because his first state habeas

attorney, Daniel Salazar, was ineffective.        See Response at 3-4.        Trujillo contends that

Mr. Salazar’s performance during his state habeas proceeding constitutes unconstitutional state

action that impeded the filing of a federal habeas petition. See 28 U.S.C. § 2244(d)(1)(B) (stating

that petitioners are entitled to statutory tolling where “State action in violation of the Constitution



       2
         The Court arrived at this figure by subtracting the number of days that initially
elapsed -- 115 -- from the one-year period, that is, 365 days in a year minus 115 days equals 250
remaining days.



                                                - 10 -
       Case 2:19-cv-00730-JB-CG Document 11 Filed 04/30/20 Page 11 of 14




or laws of the United States . . . prevented [them] from filing” a federal habeas petition). He also

contends that he is entitled to equitable tolling based on the issues with Mr. Salazar. As explained

above, such tolling is available only where “an inmate diligently pursues his claims and

demonstrates that the failure to timely file was caused by extraordinary circumstances beyond his

control.” Marsh v. Soares, 223 F.3d at 1220.

       The attachments to the Response reflect that Mr. Salazar represented Trujillo in the state

habeas proceeding between 2004 and 2006. See Response at 8-9. On August 9, 2006, the state

court ordered the public defender’s office to appoint new counsel after Mr. Salazar did not file

necessary pleadings in the state habeas case. See Petition at 9-10. The state court docket reflects

that attorney Geoffrey Scovil entered an appearance in the state habeas case on Trujillo’s behalf on

December 1, 2006. See Entry of Appearance, Case No. D-101-CV-2004-00649. Trujillo gives

no indication that Mr. Scovil caused further problems. Trujillo also does not demonstrate how any

issues with Mr. Salazar in 2006 prevented Trujillo from timely filing his federal petition in 2019.

Trujillo received the benefit of tolling from 2004 to 2018, during the state habeas proceedings’

pendancy. Any delays that Mr. Salazar caused in the state proceeding therefore do not “expla[i]n[]

. . .[Trujillo’s] failure to file his federal habeas petition within a year after his . . . [Judgment]

became final.” Mullins v. Allbaugh, 663 F. App’x 628, 631 (10th Cir. 2016).3 See Loving v.


       3
        Mullins v. Allbaugh is an unpublished opinion, but the Court can rely on an unpublished
opinion to the extent its reasoned analysis is persuasive in the case before it. See 10th Cir. R.
32.1(A), 28 U.S.C. (“Unpublished decisions are not precedential, but may be cited for their
persuasive value.”). The Tenth Circuit has stated:

       In this circuit, unpublished orders are not binding precedent, . . . And we have
       generally determined that citation to unpublished opinions is not favored. However,


                                                - 11 -
       Case 2:19-cv-00730-JB-CG Document 11 Filed 04/30/20 Page 12 of 14




Mahaffey, 27 F. App’x 925 (10th Cir. 2001)(concluding that petitioner was not entitled to tolling

where federal filing “delay [was not] explained by [petitioner’s] attorney’s failure to file a notice

of appeal”).

       Based on his arguments about the prison mailbox rule and his dissatisfaction with counsel,

the Court discerns that Trujillo misunderstood how to calculate the one-year limitation period and

initially believed his federal petition was timely. This misunderstanding explains why he was

careful to place his Petition in the mail by July 1, 2019, so that it would be filed one year after the

state habeas proceedings concluded on July 13, 2018. To the extent Trujillo did not realize that

115 days of the one-year period had already elapsed before he filed the state habeas proceeding,

however, this misunderstanding is not grounds for equitable tolling. “It is well established that

ignorance of the law, even for an incarcerated pro se petitioner, generally does not excuse prompt

filing.” Marsh v. Soares, 223 F.3d at 1229. Equitable tolling is also not available based on state

“counsel’s failure to notify [Trujillo] of the [federal] statute of limitations.” Montoya v. Milyard,

342 F. App’x 430, 432 (10th Cir. 2009). See Holland v. Florida, 560 U.S. 631, 651-52 (2010)(“[A]

garden variety claim of excusable neglect, such as a simple miscalculation that leads a lawyer to

miss a filing deadline, does not warrant equitable tolling.”).


       if an unpublished opinion or order and judgment has persuasive value with respect to
       a material issue in a case and would assist the court in its disposition, we allow a
       citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court concludes that Mullins
v. Allbaugh, Montoya v. Milyard, 342 F. App’x 430 (10th Cir. 2009), and Loving v. Mahaffey,
2001 WL 1564057, * 1 (10th Cir. Dec. 10, 2001), have persuasive value with respect to a material
issue, and will assist the Court in its disposition of this Memorandum Opinion and Order.



                                                - 12 -
        Case 2:19-cv-00730-JB-CG Document 11 Filed 04/30/20 Page 13 of 14




        Based on the foregoing, the Court concludes that Trujillo’s Response does not establish

grounds for tolling. The one-year limitation period expired no later than March 21, 2019, and the

Petition filed August 9, 2019 -- or July 1, 2019, if the prison mailbox rule applies -- is time-barred.

The Court will dismiss the Petition with prejudice.

                              CERTIFICATE OF APPEALABILITY

        Rule 11 of the Rules Governing Section 2254 Cases in the United States District Courts

requires “[t]he district court [to] . . . issue or deny a certificate of appealability when it enters a final

order adverse to the applicant.” A certificate may issue only “if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make this

showing, a petitioner must “demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473,

484 (2000). For the reasons above, Trujillo has not demonstrated the time-bar is debatable. The

Court therefore will deny a certificate of appealability.

        IT IS ORDERED that: (i) Petitioner’s Petition Under 28 U.S.C. § 2254 For a Writ of

Habeas Corpus by a Person in State Custody, filed August 9, 2019 (Doc. 1), is dismissed with

prejudice; (ii) a certificate of appealability is denied; and (iii) a separate Final Judgment will be

entered disposing of the civil case.




                                                                ________________________________
                                                                UNITED STATES DISTRICT JUDGE




                                                   - 13 -
       Case 2:19-cv-00730-JB-CG Document 11 Filed 04/30/20 Page 14 of 14




Parties:

Miguel Trujillo
Lea County Correctional Facility
Hobbs, New Mexico

       Pro se petitioner




                                     - 14 -
